PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/835,698
Filing Date: 25 Aug 2015
Appellant(s): AMARASINGHAM et al.



__________________
Wei Wei Jeang
Reg. No. 33,305
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7, 9-15 and 21-26 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. Pub. No. 2009/0164248) in view of Moore (U.S. Pub. No. 2014/0249855) and Wennberg (U.S. Pub. No. 2006/0129427).
Claims 8 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. Pub. No. 2009/0164248) in view of Moore (U.S. Pub. No. 2014/0249855), Wennberg (U.S. Pub. No. 2006/0129427) and Simons-Nikolova et al. (U.S. Pub. No. 2012/0296671).
Claims 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (U.S. Pub. No. 2009/0164248) in view of Moore (U.S. Pub. No. 2014/0249855), Wennberg (U.S. Pub. No. 2006/0129427) and Francois (U.S. Pub. No. 2016/0110523).

(2) Response to Argument
Regarding 35 U.S.C. §101:
Appellant argues that the identified abstract idea of “processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level for each patient indicative of the patient's risk with respect to the at least one specified target disease” cannot be performed in the human mind because the human mind simply cannot practically perform such computations on these clinical and non-clinical data of a plurality of patients being treated in an institution such as a hospital. 
However the nominal recitation of a predictive model, risk variables, risk thresholds and risk levels do not impart these alleged computations which are not able to be performed in the human mind on the claims. For example, a human mind can process the clinical data of patient measurements and non-clinical data of a patient’s lifestyle to a predict the patient’s risk level (i.e. high, medium or low) of developing complications with diabetes by a predictive thought model taking into account a patient’s dietary habits, age, weight, glucose levels etc. (i.e. risk factors) and thresholds (i.e. age/weight/glucose over certain levels).  There are myriad examples of simple thought based predictive models which incorporate risk variables and risk thresholds and which use clinical and non-clinical data to predict a risk level with respect to a target disease. At the level of detail claimed, this step can easily be performed in the human mind and routinely is.


As discussed in the previous rejection, these limitations are considered under step 2A, prong two. The automatically displaying is found to be the insignificant extra-solution activity of displaying data which is well-understood, routine and conventional as evidenced by MEP §2106.05 and Electric Power Group. Additionally, the automatic displaying does require any details regarding how the data is displayed (i.e. in some inventive fashion). The “using a display device” is considered to be akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Therefore, these limitations cannot integrate the abstract idea into a practical application. This same analysis holds true for claim 2 which merely describes displaying real-time or near real-time data.

Appellant argues that the under step 2A, prong two, the claims integrate the alleged abstract into a practical application of the abstract idea, because the of the insightful and efficient manner in which data is displayed to enable an early alert of the clinicians and enable them to make life-saving decisions to at risk patients, resulting in an improved dashboards user interface system and method that enables more accurate, efficient and insightful focus of the attention and resources to the most-at risk patients.


The Appellant does not provide any new arguments regarding independent claims 25-26 or dependent claims 2-24 which have not been addressed above.

Regarding 35 U.S.C. §103:
The rejection of representative claim 1 is shown below to further detail how the cited portions of Hunt, Moore, and Wennberg disclose, teach and/or suggest each limitation in the claim.
Regarding claim 1, Hunt discloses a dashboard user interface method for a computer system (Paragraph [0027] discloses various graphical user interfaces (such as illustrated in FIGS. 3-11) that enable the users 112 to interact with the patient management system 100. The graphical user interfaces may include various menus, tabs, screens, and/or dashboards that enable the user 112 to interact with the patient management system 100. Paragraph [0024] and Fig. 1 discuss and show that the structure of the patient management/communication system includes a computer system.), comprising:
accessing clinical and non-clinical patient data of a plurality of patients from at least one data source, the data including historic and current data (Paragraph [0029] discloses that an EMR or an EMR record may be accessed electronically, for example on a computer or over a network. The EMR may include EMR data including patient care data, personal health care data, patient-generated data, patient health records, documents, reports, charts, information and/or notes in digital format (i.e. clinical and non-clinical patient data). It may include information relating to the current and historical diseases, health conditions, and/or medical conditions, laboratory test results, etc. (i.e. historical and current data).);

automatically displaying, using a display device, a Paragraph [0027] discloses that a plurality of disease or health-related condition management modules (disease management modules) may be included for managing patients with a condition, such as a particular disease or health-related condition (i.e. target disease). Paragraph [0028] discusses that patient management system 100 may be configured to display patient information, including patient care parameters, in a summary table view of patients (i.e. patient list) with a common condition (e.g. disease) or risk for a common condition (i.e. associated with a target disease with a calculated risk level), along with information relevant to the common condition. Paragraph [0079] discloses a graphical user interface that identifies or includes patients (i.e. list of patients) with the particular disease, diagnoses or equivalent conditions (i.e. associated with a target disease), and/or identifies or includes patients at high risk for the particular condition (i.e. associated with a target disease with a calculated risk level.). Paragraph [0026] discloses the use of the display device.); 
automatically displaying, using the display device, historic and current data associated with a selected patient in the patient list identified as being associated with the target disease (Paragraphs [0028] discloses to display patient information, including patient care parameters, in a summary table view of patients with a common condition (e.g. disease) or risk for a common condition (i.e. a selected patient in the patient list identified as being associated with the target disease.), along with information relevant to the common condition. As an example, patient care parameters may include a patient's test results, a patient's medication, care provider data, patient health data, care provider instructions, appointment status, comorbidity diagnosis, etc. (i.e. historic and current data). Paragraphs [0079] discuss similar details. Paragraphs [0129]-[0130] discuss displaying detailed patient care parameter information (i.e. historical and current data) for a selected patient associated with diabetes. Paragraph [0136] discusses displaying additional tracking information for patient care parameter information for a selected patient associated with diabetes. The phrase “a selected patient in the patient list” is construed to be a patient that is selected to be on the list of patients.); 
automatically displaying, using the display device, an identification of key factors in the selected patient's health data that contribute to the risk level for the selected patient with respect to the target disease (Paragraphs [0028] discloses to display patient information, including patient care parameters, in a summary table view of patients with a common condition (e.g. disease) or risk for a common condition, along with information relevant to the common condition (i.e. identification of key factors that contribute to the risk level for the selected patient with respect to the target disease. For example, LDL, BP A1C and ASA are identified as relevant factors contributing to the risk of diabetes for a patient as shown in fig. 4). Paragraph [0043] discusses color coding patient parameters which are identified as relevant to the disease. Paragraph [0066] discloses displaying statements telling a patient that he/she may have a particular condition, or may be at risk for a particular condition, based on the patient's test results (i.e. key factors).); 
receiving and displaying care management notes, using the display device, for transitional care intervention for the selected patient (Paragraphs [0080]-[0084] discusses receiving and displaying interaction tracking (i.e. care management notes) for selected patients are used indicate to the users not to pursue treatment at this time, that the expiration date for a stop has passed and treatment should now be pursued again, that the patient management/communication system is waiting for certain predetermined conditions to be satisfied or certain pre-determined events to occur, such as patient has taken certain actions, certain lab results have come out, certain lab results meet certain pre-determined threshold or criteria, and/or other treatment component have occurred or reached certain pre-determined threshold or criteria, and that the expiration date for the wait has passed and treatment should now be pursued again (i.e. used to indicate transitional care intervention for the selected patient.). Paragraph [0099] discusses receiving and displaying patient communication messages for care intervention. Paragraphs [0125]-[0127] discuss similar details as those discuss in paragraph [0080]-[0084].); and 
Paragraphs [0041]-[0042] disclose that once the system has received a selection of the particular patients, the system can automatically generate personalized patient-specific communications to the selected patients, where the communication may be personalized based on particular health parameters of the patient. Continuing the BP example, the communication may alert each patient that an appointment, test, and/or consultation, is suggested (i.e. automatically-generated intervention and treatment recommendations), based on their elevated BP, with the communication referencing the patient's particular BP level. Paragraphs [0080]-[0084] discuss displaying automatically generated messages which detail automatically generated intervention and treatment suggestions based on the patient data.).
Hunt does not appear to explicitly disclose that the list of patients each associated with a target disease with a calculated risk level is a navigable ranked list.
Moore teaches that it was old and well known in the art of displaying patient data at the time of the filing to display a navigable ranked list of patients (Moore, paragraph [0097]-[0098] discloses displaying a “My Patients” screen 820 that can be displayed in response to user selection of the “My Patients” icon 806 of FIG. 8A. In this example, and in response to selecting the “My Patients” icon 806, the screen 820 displays patient icons 822 (graphical representations) for all of the patients (I.e. list of patients) that are assigned to the specific user for the particular facility (e.g., General Hospital). In some examples, an order in which the patient icons are displayed can be determined by a fixed count (e.g., the most recent patients that the user has reviewed), and/or can be determined based on alerts (e.g., the patients that require immediate attention) (i.e. ranked list). In some implementations, the user can laterally scroll (as illustrated in FIG. 8B) or vertically scroll to see other patient icons that are not currently viewable on the screen 820 (i.e. navigable list). Paragraphs [0067]-[0068] discuss additional details of the patient list. Paragraphs [0122]-[0123] and [0141] discuss user interface navigation techniques.) to easily access desired patient data that require immediate attention (Moore, paragraphs [0002]-[0003] and [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art of displaying patient data at the time of the invention/filing to modify the method/list of patients of Hunt such that the list of patients is a navigable ranked list of patients, as taught by Moore, in order to easily access desired patient data that require immediate attention.
Hunt as modified by Moore does not appear to explicitly disclose processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level for each patient indicative of the patient's risk with respect to the at least one specified target disease.
Wennberg teaches that it was old and well known in the art of predicting healthcare related risk events at the time of the invention/filing to include processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level for each patient indicative of the patient’s risk with respect to the at least one specified target disease (Wennberg, abstract and paragraphs [0010] discloses the predictive model determines the most significant risk factors (i.e. risk variables) associated with a particular type of risk event (i.e. patient’s risk with respect to the at least one specified target disease). Once the significant factors are identified, a logistic regression model is employed to apply a weight to each significant factor based on how closely each factor correlates to a risk event. The invention applies the risk factors and associated weights to a population of patients to establish a total weight or score (i.e. risk level) for each patient of the population. Based on the total weights, the invention identifies a portion of patients associated with a range of susceptibility (risk threshold) to a particular risk event (i.e. risk level for each patient indicative of the patient’s risk with respect to the at least one specified event). Paragraphs [0014]-[0016] discuss that the predictive model process medical claims data and/or pharmacy claims data, referral data, functional status data, laboratory values, patient risk factors, demographics, disease burden, and/or disease complications, geographic practice pattern variables and/or unwarranted geographic treatment pattern variations, unwarranted healthcare system treatment pattern variables and/or variations. (i.e. clinical and non-clinical data) and categorizes one or more patients into one or more clinical segments. The segments may be based on preference sensitive conditions, chronic disease, or large medical cases not associated with chronic disease. In another feature, the invention applies the predictive risk model to each clinical segment and/or uses the segments to apply the predictive model (i.e. target disease). Paragraph [0037] discloses to identify patients who have a predicted susceptibility and/or level of risk (e.g., more risk or less risk or a selected range of risk) to certain event risks. Paragraph [0059] discusses additional details as to the predictive modeling. Paragraph [0080] discusses details of the segmentation.) to assist healthcare providers and employers in lowering healthcare costs while providing superior quality of healthcare to patients (Wennberg, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of predicting healthcare related risk events at the time of the invention/filing to modify the method of Hunt to include processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level for each patient indicative of the patient’s risk with respect to the at least one specified target disease, as taught by Wennberg, in order to assist healthcare providers and employers in lowering healthcare costs while providing superior quality of healthcare to patients.
For example, when Hunt in modified by Moore, the list of patients would be a navigable ranked list of patients and when the combination of Hunt and Moore is combined with Wennberg, the patients with a particular disease and identified as high risk for a particular condition would be identified using the predictive modeling of Wennberg which processes clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculates a risk level for each patient indicative of the patient's risk with respect to the at least one specified target disease.

Regarding claim 1, Appellant argues that Moore navigation features of Moore are used to enable a user to manipulate a view of a waveform display and therefore does not disclose a list of a plurality of patients ranked by risk level.
 First, it is noted that claim 1 does not recite that the list is ranked by risk level, but instead recites “automatically displaying, using a display device, a navigable ranked

	Regarding claim 1, Appellant argues that Wennberg uses a predictive model to determine “the most significant risk factors associated with a particular type of risk event” and to calculate a total weight score for each patient” in order to identify patient who are likely to incur costs associated with healthcare and that Wennberg is not concerned about displaying patient data in way that easily transform the healthcare team in the way recited in claim 1.
	As discussed in the abstract, Wennberg is concerned with identifying a portion of the patients susceptible to one or more risk events. Wennberg accomplishes this by using a predictive model determines the most significant risk factors associated with a particular type of risk event. Once the significant factors are identified, a logistic 
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art of predicting healthcare related risk events at the time of the invention/filing to modify the method of Hunt to include processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level for each patient indicative of the patient’s risk with respect to the at least one specified target disease, as taught by Wennberg, in order to assist healthcare providers and employers in lowering healthcare 

	Regarding claim 1, Appellant argues that there is not motivation or suggestion explicitly or implicitly expressed in Wennberg to incorporate the data displays of Hunt and Moore. However, Wennberg is not being modified to incorporate data displays, rather, the calculated risk level of Hunt as modified by Moore is being modified by and combined with Wennberg to include processing the clinical and non-clinical patient data with at least one predictive model configured with risk variables and risk thresholds of at least one target disease and calculating a risk level each patient indicative of the patient's risk with respect to the at least one specified target disease, as taught by Wennberg, in order to assist healthcare providers and employers in lowering healthcare costs while providing superior quality of healthcare to patients. 
	Appellant further argues that Wennberg does not disclose displaying data associated with the predictive model outside the obvious, such as the calculated risk score for each patient. However, as explained above, claim 1 does not require that the risk level is displayed or that the patient list is ranked by the risk level. Claim 1 only requires that the each patient in the list of patients being displayed is associated with the target disease with the calculated risk level. 

Appellant also argues that the combination of Hunt, Moore and Wennberg do not disclose automatically displaying, using the display device, an identification of key factors in the selected patient's health data that contribute to the risk level for the 
The Appellant provides no rationale as to how these limitations are not disclosed by Hunt as detail above and in the previous rejection. Again, Hunt discloses automatically displaying, using the display device, an identification of key factors in the selected patient's health data that contribute to the risk level for the selected patient with respect to the target disease (Paragraphs [0028] discloses to display patient information, including patient care parameters, in a summary table view of patients with a common condition (e.g. disease) or risk for a common condition, along with information relevant to the common condition (i.e. identification of key factors that contribute to the risk level for the selected patient with respect to the target disease. For example, LDL, BP A1C and ASA are identified as relevant factors contributing to the risk of diabetes for a patient as shown in fig. 4). Paragraph [0043] discusses color coding patient parameters which are identified as relevant to the disease. Paragraph [0066] discloses displaying statements telling a patient that he/she may have a particular condition, or may be at risk for a particular condition, based on the patient's test results (i.e. key factors).); and
automatically displaying, using the display device, automatically-generated intervention and treatment recommendations (Paragraphs [0041]-[0042] disclose that once the system has received a selection of the particular patients, the system can automatically generate personalized patient-specific communications to the selected patients, where the communication may be personalized based on particular health parameters of the patient. Continuing the BP example, the communication may alert each patient that an appointment, test, and/or consultation, is suggested (i.e. automatically-generated intervention and treatment recommendations), based on their elevated BP, with the communication referencing the patient's particular BP level. Paragraphs [0080]-[0084] automatically generating interventions based on intervention tracking.).

The Appellant does not provide any new arguments regarding independent claims 25-26 or dependent claims 2-24 which have not been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN C HEIN/Examiner, Art Unit 3686      
                                                                                                                                                                                                  Conferees:
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686       
                                                                                                                                                                                                 /JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.